Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Abange Adonni appeals the district court’s order granting summary judgment against him in his civil action alleging discrimination under 42 U.S.C. § 1981 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm *40for the reasons stated by the district court. Adonni v. Educ. Comm’n for Foreign Med. Graduates, No. RWT 08-cv2319, 2010 WL 610760 (D.Md. Feb. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.